Citation Nr: 9903097	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  96-43 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for right knee, status 
post arthrotomy, with chronic synovitis and osteoarthritis, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine


INTRODUCTION

The appellant had active service from July 1942 to January 
1946.

This appeal is from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).


FINDING OF FACT

The appellant has pain with use of the right knee causing 
functional limitation comparable to a 15-degree limitation of 
extension.


CONCLUSION OF LAW

The schedular criteria for a 20 percent disability rating, 
and not more, for right knee, status post arthrotomy, with 
chronic synovitis and osteoarthritis are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 
4.45(f), 4.71a, Diagnostic Code 5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service medical records reveal the appellant entered service 
with a history of right knee injury.  During service he had 
additional injury and underwent a right meniscectomy by 
arthrotomy.  In January 1946, VA awarded service connection 
for status post arthrotomy right knee with excision of 
internal meniscus, assigning a noncompensable disability 
rating.  In July 1949, the appellant had VA hospitalization 
for exquisite right knee tenderness and 15 degree loss of 
flexion; he declined surgery at that time.  In August 1949, 
VA increased the disability rating to 20 percent for 
recurrent dislocation of semilunar cartilage with internal 
derangement.  Based on a September 1954 VA examination, a 
rating decision of November 1954 changed the name of the 
disability to status post arthrotomy right knee, synovitis, 
chronic, osteoarthritis, minimal, and reduced the disability 
rating to 10 percent, where it has remained since.

In January 1996, the appellant saw M. Freeman, M.D., for 
complaints of right knee pain.  On examination, he was tender 
on the medial joint line, with decreased extension, possibly 
decreased flexion, and no instability.  X-ray study showed 
quite a bit of arthritis, especially along the medial joint 
line.  Dr. Freeman diagnosed osteoarthritis of the right knee 
and referred him to an orthopedist.  

In January 1996, the appellant saw M. Leighton, M.D., an 
orthopedist, for complaints of increasing right knee pain of 
several months' duration.  Historically, the examiner noted 
an open medial meniscectomy 53 years ago that had not caused 
many problems since.  Examination revealed a range of motion 
from 5 to 135 degrees, tenderness on the medial side and no 
tenderness laterally.  X-ray study showed joint space 
narrowing on the medial side with the knee somewhat flexed.  
The doctor administered a cortisone injection and planned a 
follow-up examination.

Dr. Leighton saw the appellant in February 1996.  The 
appellant complained of right knee pain, grade 8 on a scale 
of 10, getting progressively worse over the past few years.  
On examination, range of motion was 10 to 135 degrees.  There 
was good quadriceps strength.  X-rays showed loss of medial 
joint space without significant osteophyte formation.  The 
impression was degenerative joint disease, right knee, 
secondary to medial meniscectomy.  Dr. Leighton noted that 
the injection therapy of the previous month gave only minimal 
relief for about two weeks.  He recommended the appellant 
consider knee replacement surgery.

VA outpatient progress notes from January to March 1996 show 
the appellant sought treatment for right knee pain and a 
second opinion about the advisability of a total knee 
replacement.  An x-ray study in January 1996 showed mild 
degenerative changes with a narrowed joint space.  In 
February, he reported that stiffness and pain had 
significantly limited his activities, especially walking.  He 
had a cane, but rarely used it because he walked so little.  
Examination revealed an antalgic, bent, stiff right knee 
gait, tender medial right knee scar, and the right medial 
joint line was tender with spurs.  The range of motion was 15 
to 95 degrees.  The knee was stable.  There was apprehension 
with a medial McMurray test.  X-ray study showed flexion 
deformity of the right knee with loss of medial joint space.  
The examiner referred the appellant to orthopedics to discuss 
a total knee replacement.

On VA orthopedic consultation in March 1996, the appellant 
reported progressive pain and swelling of the right knee, 
with limitation of ambulation to one block in the past year 
and effusion caused by any physical activity.  Examination 
revealed no effusion at that time.  The knee lacked 15 
degrees of extension, with flexion to 90 degrees with pain.  
There was severe crepitus with range of motion.  Anterior and 
posterior drawer signs were negative.  Lachman test was 
negative.  Pivot shift test was negative.  The joint did not 
open to valgus or varus stress.  X-ray study showed advanced 
degenerative osteoarthritis of the right knee.  The examiner 
prescribed medication and advised the appellant he would 
ultimately need a right total knee replacement.

On VA examination in May 1996 the appellant complained of 
increasing right knee stiffness on prolonged walking over the 
past several years.  The examiner reviewed VA x-rays taken in 
January1996, which showed narrowing of the medial joint 
space, particularly at the extreme medial margin of the 
joint, with some maintenance of the articular surface.  There 
was five degrees varus of the right knee and normal seven 
degrees valgus of the left knee.  The appellant walked with a 
limp favoring his right leg.  He had difficulty fully 
extending the right knee, and he had definite quadriceps 
atrophy.  Range of motion of the right knee was zero to 150 
degrees, but there was pain on the last 10 degrees of full 
extension and pain at the limit of flexion.  There was no 
medial or lateral instability.  There was no post-patellar 
crepitus.  The right quadriceps had one inch less 
circumference than the left, measured 5 inches above the 
superior pole of the patella.  The assessment was that the 
appellant had removal of the right medial meniscus and 
subsequent deterioration to the point of current varus 
deformity and definite pain and limitations as outlined in 
the report.  The examiner felt the appellant was not a 
candidate for total knee replacement presently, but should 
reconsider if his knee deteriorated further.

The appellant testified at a VA hearing in April 1997.  He 
stated that walking a distance of three blocks precipitated 
swelling and pain the severity of 8 on a scale of 10.  The 
swelling lasted several days.  He said he could not squat.  
He said the knee had never locked in the more than 50 years 
since surgery, but it became very tender.  He reported 
occasional, but not frequent, popping in the joint.  He said 
he began to limp five or six years ago.  He denied current 
use of any medication, physical therapy or rehabilitative 
exercises; his regimen being to remain still and avoid use of 
the knee as much as possible.  He stated both VA and his 
private doctor have recommended total knee replacement, but 
he is reluctant to proceed.  He used an elastic brace several 
years ago, but discontinued it because it did not help.  The 
appellant said he is retired.  His current regular activity 
included his hobby of building and flying radio-controlled 
model aircraft, but his inability to walk more than several 
hundred feet diminished his enjoyment of the hobby.  If he 
had to walk two or three hundred feet to retrieve a plane, 
his knee swelled as he previously described, and he had to 
quit the activity.  When his wife shopped, he drove her and 
remained in the car.  He had no problem driving up to about 
35 minutes, but he found it difficult to get in and out of 
the car.  He could no longer climb the attic ladder at home, 
because his knee had given way doing that.


II.  Analysis

The appellant's allegation of increase in right knee 
disability is sufficient evidence to well ground the claim.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In 
review of claims for increased ratings, the Board considers 
all of the medical evidence of record, including the 
appellant's relevant medical history.  38 C.F.R. § 4.1 
(1998); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998), to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1998).  However, "where an increase 
in the disability rating is at issue, the present level of 
the disability is the primary concern.  . . .  [T]he 
regulations do not give past medical reports precedence over 
current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The appellant's disability is currently rated as Knee, other 
impairment of:  Recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (1998) [hereinafter 
all diagnostic codes cited are in 38 C.F.R. § 4.71a (1998)].  
The rating criteria and percentage levels are slight, 
moderate, and severe, rated 10, 20, and 30 percent, 
respectively.  Id.

The objective medical evidence is negative for either 
recurrent subluxation or lateral instability.  In the absence 
of qualified medical evidence, the appellant's testimony of a 
single episode of his knee giving way while climbing a ladder 
is insufficient to establish the applicability of Diagnostic 
Code 5257, because the appellant is a lay person lacking the 
medical expertise to establish that the single incident he 
described is evidence of recurrent subluxation or lateral 
instability.  Espiritu v. Derwinski, 2 Vet App. 492 (1992).  
Consideration is therefore given to other potentially 
applicable diagnostic codes, as Diagnostic Code 5257 does not 
represent the type of disability the appellant has from his 
knee condition.

Whereas Diagnostic Code 5257 is not applicable to the 
appellant's disability, there is no question of separate 
ratings for recurrent subluxation or lateral instability and 
arthritis.  See VAOPGCPREC 23-97 (1997); VAOPGCPREC 9-98 
(1998).  The disability should be rated under a diagnostic 
code representing disability of the right knee caused by a 
disease for which the appellant is service-connected or by a 
residual of such a disease or injury.  See 38 C.F.R. § 4.27 
(1998).

Considering the several options afforded by the appellant's 
service-connected diagnosis, right knee, status post 
arthrotomy, with chronic synovitis and osteoarthritis, the 
most appropriate Diagnostic Code is "Leg, limitation of 
extension of."  Diagnostic Code 5261 (1998).  The appellant 
has limitation of extension, which, as discussed below, is 
shown to be functionally as great as 15 degrees.  With 
limitation of motion of compensable degree, the right knee 
will not be rated as arthritis shown by x-ray with actual 
limitation of motion less than the minimum compensable 
amount.  See Diagnostic Codes 5003.  The appellant's right 
knee does not have ankylosis, so Diagnostic Code 5256 is 
inapplicable.  Diagnostic Code 5258 is for "Cartilage, 
semilunar, dislocated, with frequent episodes of 'locking,' 
pain, and effusion into the joint."  The appellant does not 
have a dislocated semilunar cartilage (meniscus, lateral or 
medial Dorland's Illustrated Medical Dictionary 278 (27th ed. 
1988)), because it was removed in service, therefore 
Diagnostic Code 5258 is inapplicable to his case.  There is 
no need to consider whether Diagnostic Code 5259 is 
applicable, because its use could not result in a higher 
rating than the 10 percent currently in effect.  Diagnostic 
Code 5260, Leg, limitation of flexion of, is inapplicable, 
because the medical evidence does not show limitation of 
flexion of a compensable degree.  As shown above, the 
evidence best supports rating under Diagnostic Code 5261.

Limitation of extension of the leg is rated 0, 10, 20, 30, 
40, or 50 percent disabling for extension limited to 5, 10, 
15, 20, 30, and 45 degrees, respectively.  Diagnostic Code 
5261.

The several VA and private examination reports of record show 
ranges of extension of the right knee variously stated as to 
zero, 10, and 15 degrees.  The zero degree finding shows that 
the veteran sometimes has full range of extension.  The 
evidence clearly and objectively shows pain and the 
functional effect of that pain on the range of motion.  It is 
just this sort of pain and functional limitation due to pain 
that is the point of the regulations that provide for 
consideration of pain in determining the actual extent of 
disability caused by orthopedic conditions.  See 38 C.F.R. 
§§ 4.40, 4.45(f) (1998).  The appellant credibly described 
pain in his right knee.  The atrophy of the quadriceps is an 
objective manifestation of pain of the type noted in the 
regulations.  It is just what the regulation means in 
stating, "[A] part which becomes painful on use must be 
regarded as seriously disabled."  38 C.F.R. § 4.40 (1998).

The appellant has argued that he may be awarded an increased 
rating under the cited regulations, citing DeLuca v. Brown, 8 
Vet. App. 202 (1995), as authority for his argument.  The 
Board agrees.

However, none of the regulations pertaining to consideration 
of the functional effects of pain in a joint provide specific 
guidance on the specific disability rating to apply when such 
pain is encountered, except that arthritis pain in a joint 
shall be rated at least 10 percent.  38 C.F.R. § 4.59 (1998).  
That rule is not helpful, because the appellant is now rated 
10 percent.

Where the evidence shows the appellant is capable of 
extension of the right knee to 0 degrees, the evidence would 
be against a rating greater than the current 10 percent under 
Diagnostic Code 5261.  However, the disability must finally 
be rated on consideration of the functional limitation due to 
pain, 38 C.F.R. § 4.40, 4.45(f) (1998), the appellant's 
credible testimony about the history of increasing disability 
in the past several years, 38 C.F.R. § 4.2 (1998), and its 
effect on his ordinary activity.  38 C.F.R. § 4.10 (1998).  
In light of those factors, the disability picture more nearly 
approximates the criteria for the next higher rating, 
38 C.F.R. § 4.7 (1998), i.e., the 20 percent assigned for 15 
degree actual limitation of extension that has been 
objectively demonstrated at times.  Diagnostic Code 5261.

The preponderance of the evidence is against rating the 
appellant's disability as more than 20 percent disabling.  
The evidence shows the functional limitation of extension of 
the right knee due to pain nearly approximates the disability 
caused by an actual 15-degree limitation.  Where the 
physiologic range of extension is to 0 degrees, and the 
greatest functional limitation of extension objectively shown 
is 15 degrees, there is a rational basis to conclude that 
disability due to pain is not greater than that contemplated 
in the rating schedule for 15 degrees limitation of 
extension.  Significantly, when the appellant complained to 
Dr. Leighton in February 1996 of pain of intensity 8 out of 
10, the doctor found 10 degrees limitation.  The appellant's 
report of swelling lasting three days after overuse is not 
objectively shown in the record; examiners have repeatedly 
not found swelling or effusion on examination.

Additionally, the prospect of a total knee displacement is 
not evidence of disability greater than warrants a 20 percent 
rating at this time.  The recommendation to get a total knee 
replacement is informative about a treatment option to 
relieve the appellant's symptoms.  It is not evidence of the 
degree of disability present.


ORDER

A 20 percent disability rating, and no more, for right knee, 
status post arthrotomy, with chronic synovitis and 
osteoarthritis is granted, subject to the regulations 
governing payment of monetary benefits.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 9 -


